IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



                                                           NO. AP-76,056




EX PARTE MICHAEL ROY TONEY, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 0676220D IN THE 297TH DISTRICT COURT
TARRANT COUNTY




           Per Curiam.  KELLER, P.J., would file and set.  MEYERS, J., dissents.


O P I N I O N

           In his subsequent application for a writ of habeas corpus, Applicant claimed that the
State failed to disclose material evidence in violation of Brady v. Maryland, 373 U.S. 83 
(1963).  We determined that Applicant had met the requirements of Code of Criminal
Procedure Article 11.071, § 5, and we remanded to the trial court to resolve the claim and to
issue findings of fact and conclusions of law.  After remand, the trial court signed “Agreed
Proposed Findings of Fact & Conclusions of Law” recommending that relief be granted on
Applicant’s Brady claims.  Brady v. Maryland, 373 U.S. 83 (1963).  We have reviewed the
record and the agreed findings of fact and conclusions of law, and we conclude that they are
supported by the record.  Accordingly, we grant relief on Applicant’s Brady claims, and we
remand the cause for a new trial. 
DELIVERED: December 17, 2008
DO NOT PUBLISH